Cu

Lt
CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

LISTE DES ANNEXES A LA CONVENTION

ANNEXE A Identification des actionnaires et répartition du capital
d’Euronimba Ltd ,

— Ÿ AN

ANNEXE 1 Définitions

ANNEXE 3.2 Demande de concession minière

ANNEXE 5.1 Périmètre de la concession minière

ANNEXE 6.2 Programme des études et travaux

ANNEXE 6.3 (b) Plan d’exécution et budget des dépenses

ANNEXE 26.2 Décret D 97/153/PRG/SGG du 15 juillet 1997

ANNEXE 29.1 Recommandations émises par le comité du patrimoine

mondial en décembre 1993

ANNEXE 42.2 Traduction en langue anglaise de la Convention

3
[en

[=

Convention de concession minière Entre la République de Guinée et Euronimba

CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE A
IDENTIFICATION DES ACTIONNAIRES

RÉPARTITION DU CAPITAL D'EURONIMBA LTD

EURONIMBA Ltd société anonyme enregistrée à Jersey, Iles Anglo
Normandes sous le n° 49971

BHPBILLITON 32,37%
NEWMONT LASOURCE 32,37%
A.M.C.L. Limited 14,35%
SUMITOMO Corporation 11,18%
COMINOR (Groupe AREVA COGEMA) 9,70%
100%!

lLa répartition du capital devrait encore évoluer dans le sens d’un renforcement de la participation de
Billiton Guinea BV et éventuellement de Normandy La Source SAS.
Convention de concession minière

Entre la République de Guinée et Euronimba

CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE 1

DEFINITIONS

« Code Minier »

« Concession Minière »

«Convention »

« Démarrage de la
Production Commerciale »

« Etat »

« Etude de Faisabilité Finalisée »

signifie l’ensemble des dispositions de la loi
L/95/036/CTRN portant Code Minier de la
République de Guinée ;

signifie la concession minière, visée à l’article 5.1
de la Convention, accordée par l’Etat à la Société
dans les quatre vingt dix (90) jours suivant la
signature de la Convention, valable pour le
minerai de fer et portant sur le Périmètre ;

signifie l’ensemble des dispositions stipulées aux
présentes, constatant et formalisant l’accord des
Parties, ainsi que les documents annexés, le tout
constituant une convention minière au sens de
l’article 85 du Code Minier ;

signifie le premier jour du mois qui suivra la date
où les quantités de minerai de fer extraites,
traitées et commercialisées par la Société
représenteront une production moyenne de trente
mille (30 000) tonnes/jour sur une période
continue de quatre vingt dix (90) jours ;

signifie la République de Guinée, représentée par
le Ministre chargé des Mines ;

signifie le document, visé à l’article 9 de la
Convention établi sur la base des études et
travaux déjà réalisés et ceux complétés dans le
cadre de la Convention comprenant toutes les
données économiques relatives au(x) gisement(s)
compris dans le Périmètre de la Concession.
L’Etude de Faisabilité Finalisée est considérée
comme le Rapport Bancable ; ee

"M
RS

€

Ce

[a

Convention de concession minière

« Investisseur »

« Minerai Concentré Export »

« Périmètre »

« Parties »

« Projet »

« Produits »

« Société »

Entre la République de Guinée et Euronimba

signifie la Société et Euronimba Ltd, société régie
par le droit de Jersey, dont l’actionnariat, à la date
des présentes, est détaillé en Annexe A et dont le
siège social est situé à Saint-Hélier, Grenville
Street, Jersey, [les Anglo-Normandes ;

signifie le minerai de fer ayant fait l’objet
d'opérations de traitement sur le lieu même de
l’extraction (afin de le débarrasser de ses
impuretés) dont la teneur en fer dépasse 62% et
qui possède une teneur en phosphore inférieure à
0,8% ;

signifie le territoire constitué par les blocs visés à
l’Annexe 5.1 à la Convention, objet de la
Concession Minière ;

signifie l'Etat d’une part, et la Société, d’autre
part;

signifie l’ensemble des opérations décrites à
l’Article 3 de la Convention ayant pour objet
l'étude, la définition technique, économique et
financière et la réalisation d’un complexe
industriel et minier ayant pour objectif une
production commercialisable de vingt millions
(20 000 000) de tonnes par an ;

signifie les produits commercialisés et exportés
par la Société et qui peuvent être soit des fines
d’agglomération (synter feed), soit du minerai en
morceau, soit des fines pour pellet, soit des
pellets ;

signifie la société de droit guinéen, visée à
l'article 17 de la Convention, constituée par
l’Investisseur, pour les besoins de la Convention.

annnnmmensnnes TT

AA
{

Convention de concession minière Entre la République de Guinée et Euronimba

CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE 3.2

DEMANDE DE CONCESSION MINIERE
c-

C

I £

c—

c—

Cpnvention de concession minière [Entre la République de Guinée et Euronimba

EURONIMBA
Société au Capital de 70 500 USS
Siège Social, 22 Grenville Street, St Helier, Jersey (Channel Islands)
RC n° 49971

DEMANDE DE CONCESSION MINIERE

12 Avril 2000
[a

[a

Convention de concession minière ° Entre la République de Guinée et Euronimba

DEMANDE DE CONCESSION MINIERE

SOMMAIRE

Avant-propos

Définitions

1-  PREAMBULE - RAPPEL
I1- TRAVAUX ET ETUDES DEJA EFFECTUES

Il -  RECAPITULATIF DU COUT DES TRAVAUX ET ETUDES SUPPORTES ET
RETENUS PAR EURONIMBA

IV - PROGRAMME FUTUR DE TRAVAUX ET ETUDES

V - LIMITES DE LA CONCESSION MINIERE

ANNEXES - Carte situation la « Concession Minière demandée»
-__ Note sur la composition du Capital de EURONIMBA

A
Convention de concession minière Entre la République de Guinée et Euronimba

AVANT-PROPOS

Cette demande de concession minière est faite en application du Code minier régissant les
opérations minières en République de Guinée. EURONIMBA agissant en tant qu’investisseur
établit cette demande pour le compte de la Société Minière de Fer de Guinée, société
opératrice pour conduire les compléments d’études et de travaux sur les gisements de minerai
de fer des Monts NIMBA, construire le projet avec la mise en place sur le site minier des
équipements et des installations nécessaires pour l’exploitation, avoir la charge des opérations
de production, S.M.F.G. .prendre en charge, soit à travers EURONIMBA, soit directement, le
financement des opérations rappelées ci-dessus.

Le programme de travaux et d’études, ainsi que le calendrier et les budgets prévus
accompagnant cette demande de concession minière se veulent complets, réalistes et
volontaristes.

D'une part, ce programme entend compléter de façon aussi exhaustive que possible, à la fois
sur le plan technique, économique et financier, toutes les études, tous les travaux, toute la
mise au point des procédures, de façon à mettre définitivement sur pied un projet important de
production de minerai de fer de 20 Mt/an financièrement réalisable et justifié, servant les
intérêts de toutes les parties, et compétitif sur le marché international.

D'autre part, il est prévu, si toutes les conditions sont réunies au fur et à mesure qu’il se
déroulera, de conduire et réaliser cet important programme d’un montant de 23 000 000 US $
avant que ne débute la construction, de façon très dynamique.

Il est important, en effet, de donner à ce projet de minerai de fer des Monts Nimba toutes les
chances de succès.

Pour ce faire, il est souhaitable que la mise sur le marché de la production de minerai de fer
des Monts Nimba puisse se mettre en place et se conforter en profitant de la « fenêtre »
favorable que prévoient actuellement tous les experts, notamment auprès des acheteurs et
consommateurs sidérurgistes européens, pour le commerce du minerai de fer, à partir de 2005.

Pour ce faire, il est déterminant que le programme proposé dans cette demande de concession
minière voit ses conditions juridiques et techniques de réalisation réunies le plus vite possible
pour pouvoir être lancé rapidement et conduit à son terme sans interruption.
Convention de concession minière Entre la République de Guinée et Euronimba
DEFINITIONS

ACTIONNAIRES actionnaires de la Société des Mines de fer de Guinée (S.F.M.G. ;)

A.M.C.L. Africa Mining Company Ltd

ANAIM Agence Nationale pour l’ Aménagement des infrastructures Minières

BEL. Banque Européenne d’Investissement

BRGM. Bureau de Recherches Géologiques et Minières (Etablissement public
français)

COMINOR Compagnie Minière Or

FED. Fonds Européen de Développement

LF.C. Société Financière Internationale, filiale de la Banque Mondiale

Investisseur EURONIMBA

LAMCO LIBERIA MINING COMPANY

Société S.F.M.G.

LIMINCO LIBERIA MINING COMPANY

NIMCO NIMBA COMPANY

SEREM Société d'Etudes, de Recherches et d'Exploitations Minières (filiale à
100% du BRGM)

T.GR. Chemin de fer Transguinéen
[ ! Convention de concession minière ‘ Entre la République de Guinée et Euronimba
es

li DEMANDE DE CONCESSION MINIERE

U L.PREAMBULE RAPPEL

Les gisements de minerai de fer des Monts NIMBA sont connus depuis longtemps. Lis ont
été signalés pour la première fois avant la deuxième guerre mondiale, vers les années
1934, et ont été identifiés comme contenant des réserves significatives entre 1956 et 1960
grâce aux travaux conduits par le BRGM.

- La Société Mifergui-Nimba créée en 1974, bénéficiant d’une concession minière couvrant

il les gisements de Pierre Richaud et Chateau et d’une Convention d’Etablissement, a fait

L réaliser des travaux d'exploration dans les années 1974-78. Ces travaux d’exploration
confiés à la société Kaiser Engineering étaient à base de sondages et de galeries. Cette

E: société a également fait réaliser en 1976 par Nippon Koei des études sur le chemin de fer

L transguinéen (TGR).

j La structure de l’actionnariat de la société Mifergui-Nimba peu adaptée aux impératifs

U d’un tel projet, s’ajoutant à des contraintes de transport, n’a pas permis de développer ces
gisements.

!

!] En 1987, le BRGM/SEREM a été sollicité, par les autorités guinéennes, pour apporter son
concours au développement et à la mise en exploitation de ces gisements en tant

Î | qu‘organisme technique et investisseur.

Le

Dès le début, le Gouvernement de Guinée, MIFERGUI-NIMBA et le BRGM ont travaillé
it ensemble dans un grand climat de confiance et de compréhension ce qui a permis de
LU mettre en place une première structure juridique nommée NIMCO.

! Structure Nimco

En 1990, a été créée la Société NIMCO avec 3 groupes d’actionnaires le gouvernement de
11 Guinée, le Libéria représenté par LIMINCO et AMCL, société qui assurait une petite
=: production de minerais de fer à partir des gisements exploités jadis par LAMCO et situés

au Libéria à 25 km de ceux des Monts NIMBA, et par des investisseurs L’esprit de cet
\ actionnariat était le suivant :

Le
+ le Libéria apportait à NIMCO les infrastructures ferroviaires et portuaires existantes,
| (port de Buchanan),
= e la Guinée apportait les gisements des Monts Nimba,
e _les investisseurs faisaient leur affaire des financements nécessaires.
li
eo
ll Les investisseurs se sont très vite regroupés sous la structure juridique de
Û EURONIMBA qui est devenu l’actionnaire largement majoritaire de NIMCO.
ji EURONIMBA a continué à travailler avec le gouvernement de Guinée et avec
| L MIFERGUI-NIMBA dans le même climat de confiance. —

> L

CT
[e

Convention de concession minière : Entre la République de Guinée et Euronimba

Bien que NIMCO n'ait pas de droits miniers (ceux-ci sont toujours restés attribués à
MIFERGUI-NIMBA), NIMCO, financé par FURONIMBA, a effectué des travaux et
études importantes et fait avancer considérablement le projet sur le plan administratif et
technique.

CR

C7

- grâce à une collaboration étroite entre le Gouvernement de Guinée d’une part, ci
NIMCO-EURONIMBA d'autre part, et après de longues et nombreuses réunions et
négociations tenues dans plusieurs villes du monde, des rectifications ont pu être
apportées aux limites de la zone appartenant au Patrimoine mondial de l’humanité en
excluant de celle-ci la zone englobant les gisements en minerai de fer de Semperé,
Château et Pierre Richaud. Ceci a donné lieu à un accord entre le Gouvernement de
Guinée et l'UNESCO.

TT

[en

[es

- étude technique et économique de l'exploitation des gisements de minerai de fer des
Monts Nimba pour une production de 12 Mt/an.

pr

Réorientation du projet

+ En Octobre 1996, le Gouvernement de Guinée et Euronimba ont signé un
mémorandum, complété par un avenant de Novembre 1997, pour tenir compte des
nouvelles conditions du projet imposées par la situation au Liberia. Ces deux textes

définissent les grands principes guidant une réorientation du projet des Mines de fer
des Monts Nimba:

[es

CC

+ retours des droits miniers à la Guinée, avec indemnisation de la Société
MiferguiNimba,

[es
.

dissolution de Nimco,

création d’une nouvelle société en Guinée à laquelle seront attribués les droits
miniers sous forme de concession minière et qui visera une production de
20Mt/an de minerai de fer,

[s

[es
0

EURONIMBA sera leader du projet dans le cadre de la nouvelle société, et
négociera avec le Gouvernement une Convention d’Investissement.

\

= En décembre 1997, EURONIMBA a apporté son soutien au Gouvernement de Guinée
pour que se réunisse une assemblée Générale Extraordinaire des actionnaires de Mifergui-

| Nimba. A l'issue de cette Assemblé Générale, le gouvernement de Guinée a lancé la

= procédure pour le retour des droits miniers à la Guinée.

De son côté, le gouvernement de Guinée, à travers l’A.N.A.L.M. a fait réaliser en 1998 et

î 1999 des études sur le chemin de fer TGR et sur un site portuaire situé au sud de
= CONAKRY.

TT
: W\

Convention de concession minière Entre la République de Guinée et Euronimba

Il. TRAVAUX ET ETUDES DEJA EFFECTUES ET PRIS EN COMPTE PAR
EURONIMBA

Ils se classent en deux catégories : ceux effectués et financés par EURONIMBA depuis
1990 soit directement, soit à travers NIMCO, ceux reconnus et pris en compte par
EURONIMBA, notamment pour faciliter le retour des droits miniers à la Guinée.

11.1. Travaux et études supportés par EURONIMBA

Ces travaux et études d’une part portent sur les domaines juridiques, administratifs et
techniques, d’autre part touchent au soutien à MIFERGUI - NIMBA et à la formation de
ses cadres.

Aspects juridiques et administratifs, études d’environnement, prestations
juridiques

EURONIMBA dans les années 1991, 1992, 1993 s’est largement impliqué aux cotés du
Gouvernement de Guinée pour faire rectifier les limites de la zone classée “Patrimoine
Mondial de l'Humanité” de façon à ce que les gisements de fer des Monts Nimba en soient
exclus. Il a supporté l’organisation et le coût de nombreuses réunions avec les organismes
internationaux concernés, ainsi que celui relatif à l’intervention de nombreux spécialistes
chargés de réaliser des études et de fournir des pièces au dossier (avocats, spécialistes des
problèmes d'environnement, experts internationaux...)

Aspect technique : EURONIMBA a réalisé une étude technique et économique de
l'exploitation des gisements de fer des Mts NIMBA à la cadence de 12 Mt/an qui devait
être évacué en utilisant les infrastructures existantes au Liberia et supposées en état de
fonctionnement. Il a également avant 1996, dans la mesure où cela était possible, fait
réaliser plusieurs examens et études sommaires sur l’état des équipements ferroviaires et
portuaires au LIBERIA. Les études techniques se sont appuyées sur des données
topographiques résultant de travaux réalisés spécifiquement.

Soutien à MIFERGUI - NIMBA et à la formation de ses cadres (AssistanceGuinée)

Prise en charge par EURONIMBA des frais de voyage et de mission pour les cadres de
MIFERGUI - NIMBA impliqués dans les différentes négociations, ainsi que de
l’organisation des différentes réunions.

Appui au Gouvernement de Guinée pour le retour des droits miniers.

Soutien financier régulier à MIFERGUI - NIMBA.

Prise en charge pendant un an de deux jeunes ingénieurs de MIFERGUI en stage de
formation à l’école des Mines d’Alès (France)

11-2. Travaux et études reconnus et pris en compte par EURONIMBA TT

M
l

Convention de concession minière ‘ Entre la République de Guinée et Euronimba

Dans le cadre des négociations engagées avec les actionnaires B de Mifergui - Nimba et afin
qu’ils acceptent l'abandon des droits miniers sur les Monts Nimba et leur retour au
Gouvernement de Guinée, il a été convenu sur proposition de EURONIMBA, que
MIFERGUI - NIMBA aura une participation de 5% dans la nouvelle Société de droit guinéen
chargée de développer le projet. Cette participation est gratuite jusqu’à ce que EURONIMBA
et ses éventuels autres associés aient engagé et supporté financièrement en fonds propres soit
en capital, soit en avance d'actionnaires, US $ 100 millions. Il s’agit là d’un dédommagement
qui amène EURONIMBA à prendre en compte les travaux et études réalisés par MIFERGUI-
NIMBA pour un montant très élevé, compte tenu de la valeur qu’aura cette participation
gratuite.

Promotion générale et commerciale

Entre 1990 et 1996, EURONIMBA, soit directement, soit à travers NIMCO et avec l’aide des
responsables guinéens a entrepris une importante promotion du projet, soit auprès des
organismes internationaux, soit auprès des futurs acheteurs de minerai de fer.

UIL. RECAPITULATIF DU COUT DES TRAVAUX ET ETUDES SUPPORTES ET
RECONNUS PAR EURONIMBA

111.1. Travaux et études financés par EURONIMBA

Tous ces travaux et études supportés et réalisés par EURONIMBA soit directement,
soit à travers Nimco, les dépenses et les comptes correspondant apparaissent dans les
bilans et les comptes de Euronimba voire de Nimco, et font l’objet d’un audit
comptable au 30.06.99. Le gouvernement de Guinée aura toute possibilité pour faire
vérifier ces comptes par un auditeur de son choix qui aura accès à tous les documents

comptables de EURONIMBA.

Montant au 30.06.99 4,939,303 US$

111.2. Travaux et études reconnus et pris en compte par EURONIMBA
{période 1974-1990)

Montant et valeur estimée 40 000 000 USS

1V.PROGRAMME FUTUR DE TRAVAUX ET ETUDES

Le programme d’études et de travaux qui sera réalisé a pour objet, de compléter tous les
travaux et toutes les études déjà existantes pour assurer une production d’environ 20 Mt de
minerai de fer par an, justifiant la construction d'infrastructures ferroviaires et portuaires
adaptées. Ce programme comprend les études initiales sur les voies d'évacuation du
minerai de fer de façon à permettre de retenir un tracé prenant en compte, de façon
prioritaire les souhaits du Gouvernement de Guinée mais répondant aux objectifs
—

"A
| Conventi ns
ii ‘onvention de concession minière Entre la République de Guinée et Euronimba

économiques et de compétitivité internationale. Dans le domaine propre à l'exploitation
minière, il précise toutes les caractéristiques techniques des équipements et installations à
mettre en place, et arrête les conditions financières et commerciales conduisant à la
réalisation de tous les investissements nécessaires pour la réalisation de l'opération
industrielle. Cet important programme se déroulera selon cinq étapes. Sa réalisation
donnera lieu à une collaboration étroite entre, d’une part, la Société et d’autre part
MIFERGUI - NIMBA et son personnel auxquels seront confiés certaines tâches.

: ETAPE 1.
l
Etudes initiales et d’orientations sur les infrastructures ferroviaires et portuaires.
D Complément d'études et de travaux pour finaliser l'étude technique et économique

permettant de porter la production annuelle de 12 M tonnes à 20 M tonnes. Ceci exige de
porter la ressource disponible à plus de 650 M tonnes.

Etudes initiales et d’orientations sur les infrastructures ferroviaires et portuaires :

Les études sur les infrastructures visées à l’article 3.2. réexamineront toutes les études
existantes

| - l'étude Nippon-Koci de 1976 sur le T.G.R.

1: - l'étude S.N.C. Levallin/Thyssen (1998) sur le T.G.R. avec un site portuaire à
U Matukang

: = l'étude de D.E. Consult sur le T.G.R. utilisant le tracé de la voie ferrée existante et
j avec le site portuaire de Matukang.

Les parties ont convenu que le tracé reliant les gisements de minerai de fer des Monts
Nimba et Simandou à un site portuaire situé au sud de la Guinée, constitue la base du
projet. Ce tracé situé entièrement en Guinée sera donc étudié en priorité dans le cadre des
études visées en 3.2 ci-dessus et précisées dans le présent article.

Les résultats de ces études effectuées sous la responsabilité de l'investisseur seront
régulièrement présentés à un comité de coordination tripartite comprenant des représentants
du Gouvernement, de Rio Tinto et d’Euronimba. Ce comité aura pour mission principale de
suivre, d’examiner, de proposer et de faire exécuter toutes les études et travaux relatifs à la
i' réalisation du transport et à l'évacuation des minerais de fer des Monts Nimba et

L Simandou, notamment sur le tracé ci-dessus indiqué.
! Les bailleurs de fonds internationaux seront tenus informés de l’évolution de ces études
CL (Banque Mondiale, IFC, BEI, FED, Fonds arabes...)

1 S'il apparaît durant l’exécution des études visées ci-dessus ou une fois leurs résultats

Ü définitifs connus, que le tracé ci-dessus ou le site portuaire auquel il aboutit, soit ne

permettent pas de satisfaire les impératifs économiques et de compétitivité pour la mise sur

a le marché international du minerai de fer des Monts Nimba, soit ne peuvent pas remplir

DL toutes les normes de sécurité indispensables pour assurer, sans la moindre perturbation, le
—

WA

CF
: Convention de concession minière Entre la République de Guinée et Euronimba

transport du minerai de fer,
L financées, l’Investisseur au:

d'étudier d’autres tracés
développement du projet.

et par conséquent que ces infrastructures ne pourront pas être
ra le droit avec le soutien du Gouvernement de Guinée,
et d’autres solutions de transport afin de poursuivre le

[e

Ces éventuelles nouvelles solutions seront examinées et étudiées en étroite concertation et
collaboration avec le Gouvernement de Guinée et avec le double souci de servir les intérêts
du pays et de retenir le tracé le plus facilement réalisable et le plus compétitif

L’investisseur et le Gouvernement de Guinée entreprendront la promotion du tracé et des
solutions choisies auprès des investisseurs, des opérateurs et des bailleurs de fonds. Ils
chercheront à mettre en place les premières bases et les premiers contours sur le plan
; juridique et financier de la structure de transport (actionnariat, financement,
U fonctionnement.) qui aura la charge de la poursuite des études détaillées, de la
construction et du fonctionnement des infrastructures.

L -Complément d’études et de travaux pour finaliser l’étude technique et économique
permettant de porter la production de minerai de fer de 12 Mt/an à 20 Mt!an.

Mise au point de dossiers : présentation et promotion du projet

, - réalisation d’un dossier complet et actualisé de présentation du projet des Monts Nimba
. en deux langues : français et anglais

- réalisation d’un dossier et d’un fichier informatique réunissant toutes les données
i, disponibles sur les Monts Nimba (géologie, mines, technique, économique,
U environnement, infrastructures.)

- organisation de réunions de présentation et de promotion du projet auprès des
1! organisations nationales et internationales, des bailleurs de fonds potentiels, des

| acheteurs et des clients potentiels (sidérurgistes.…….)
- participation, aux côtés du gouvernement de Guinée, aux études sur le chemin de fer
transguinéen: estimation du montant de l’investissement et des coûts de transport.

Travaux préliminaires sur le terrain: ces travaux seront effectués immédiatement en
! attendant que le matériel et les équipements nécessaires pour les travaux suivants soient
Ü acheminés sur le chantier. Ils comprennent :
| - la réfection des bâtiments et cités d'habitation
Le

- la réfection de la route d’accès,
[]
ü - la préservation des carottes de sondages déjà réalisés et leur conditionnement,
il - le bomage de la nouvelle concession minière.
ns

- la réalisation d’un état des lieux sur le plan de l’environnement: étude qui sera confiée à
L un expert renommé.

Travaux de sondage: TT
i
Ü , :
e - tracés des pistes d’accès et construction des plateformes, w\
ii
DL
; Convention de concession minière Entre la République de Guinée et Euronimba

- topographie, au 1/2000 pour l’ensemble des gisements,
- sondages: 5000 m répartis en 51 sondages sur Château, Sempéré et extension Château.

nrases : les sondages seront analysés par passe de 6m ou 3m pour fer, phosphore, soufre,
alcalins..…..

ET

Informatisation et traitement géostatistique des données fournies par les sondages et
s’ajoutant à celles déjà existantes.

Classification des nouveaux minerais:

+ parteneur

c—

- par caractéristiques mécaniques, par types de minerai et de produits commercialisables
(sinter feed, fines pour pellet feed, minerai en morceaux...)

ET

tests de concassage : working index

[=

Dessin de la carrière : à partir des données complémentaires apportées par les sondages, de
! nouvelles carrières seront calculées et dessinées. Elles prendront en compte l’ensemble des
L nouvelles réserves démontrées.

ji Plan d'extraction : de nouvelles séquences d’extraction seront définies en distinguant les
Î

Le: différentes catégories de minerai.
i Synthèse technique et économique _: celle-ci fournira tous les éléments sur les
L caractéristiques des équipements à mettre en place ainsi que sur les installations et les

infrastructures à construire sur le site minier et sur l’ensemble de la zone industrielle :
{ : moyens de concassage, criblage, transports par bande, matériels d’extraction et de
L transports, équipements électriques, véhicules, réseau électrique, équipements pour le
chargement des wagons, zones de stockage, réseaux ferroviaire et routier sur la zone
industrielle, équipements et installation pour l'entretien et la maintenance, cités pour le
personnel et installations sanitaires, médicales et sociales.

= Cette étude technique et économique portera également sur les conditions de transport
ferroviaire jusqu’au port minéralier et d'embarquement portuaire. Elle comprendra
également une étude de marché avec notamment l'établissement de relations avec les
e principaux sidérurgistes, acheteurs de minerai dans le monde, et une identification des
principaux fournisseurs de minerai de fer concurrents en considérant leurs capacités à la
fois technique et minière (réserves et types de minerai), économiques et de
compétitivité.

[sn

Tout au long de cette étape 1 et au fur et à mesure que progresseront les travaux et les
études plusieurs présentations pour promouvoir le projet seront faites auprès des instances
internationales économiques et financières et des relations permanentes seront établies
avec ces dernières en bénéficiant du soutien du Gouvernement de Guinée.

TT

L AA

es
[nn

£

[=

(É

Convention de concession minière Entre la République de Guinée et Euronimba

Enfin, cette étude aboutira à une estimation des coûts de production et du montant des
investissements. |

Durée et Coût de l'étape 1 : cette étape sera achevée dans un délai de vingt quatre (24) à
trente trois (33) mois à compter de la date d’attribution de la Concession Minière.

Le montant qui sera investi au cours de cette phase 1 est estimé à 4 800 000 US$.

ETAPE 2 :

Cette étape comprend la réalisation d’un modèle géologique détaillé et précis des réserves
en minerai de fer et de la distribution des teneurs et des types de minerai marchand. Ce
modèle devra aider et conduire aux études d'optimisation des carrières d'extraction, sur les
plans miniers les séquences d’exploitation et la définition des caractéristiques spécifiques
des équipements de préparation.

Un plan détaillé et un engineering précis seront établis pour définir, établir les coûts de
construction de l'installation et de l’entretien de tous les équipements miniers.

Simultanément sera créée de façon définitive, la Société en charge des infrastructures et
seront entreprises toutes les études d’engineering de détail pour la construction du chemin
de fer et du port minéralier sur le tracé choisi.

Elle comprend
= Travaux préliminaires : avec construction de nouvelles pistes et accès,

- travaux de sondage, carottes : ceux-ci ont un double but : resserrer la maille existante
sur les gisements de Pierre Richaud, Château (extension nord) Sempéré et étudier la
variation géostatique du minerai sur le plan de la teneur et du faciès. Au total on prévoit
d'effectuer environ 45 000 m de sondages supplémentaires soit de l’ordre de 190
sondages,

- Analyses : les sondages seront analysés par passe de 6m ou 3m pour fer, soufre,
phosphore, alcalins. Des mesures de densité seront régulièrement faites sur les

différents faciès de minerai.

-_ Etudes géotechniques : afin d'optimiser le dessin des fosses et notamment la pente des
talus et la hauteur des banquettes, une étude géotechnique s’appuyant sur des sondages
spécifiques (1 350 m) sera réalisée,

-_ Dessin optimisé des carrières : celles-ci, dessinées avec l’appui de tous les moyens
informatiques, intégreront toutes les nouvelles données disponibles. Tous les volumes à
extraire pourront être calculés avec précision.

Séquences d'exploitation : celles-ci seront à nouveau établies et affinées en fonction
des données précédentes et calées sur le programme prévu de production et de vente.

Etudes sur le concassage : ces études définitives ont pour but, d’une part, de permettre
d'arrêter définitivement les capacités et les caractéristiques des équipements

TT

W\
=

CT

Convention de concession minière Entre la République de Guinée et Euronimba

nécessaires, de connaître leurs besoins en énergie électrique et leur consommation, de
connaître le pourcentage de « fines » produites.

- Définition précise et détaillée des caractéristiques techniques et de performances des
équipements d'extraction, de concassage, de convoyage, de chargement sur les trains
minéraliers. Des plans de fabrication seront réalisés pour permettre une cotation
financière précise et arrêter leurs conditions de réalisation.

Ingénierie de détail sur toutes les infrastructures à construire sur la zone minière : verses
à stériles, route, voies ferrées, centrale électrique, caractéristiques techniques et
financières.

- Ingénierie de détail pour la construction de toutes les installations industrielles (garages,

ateliers d’entretien et de maintenance...) et de toutes les installations d’habitation et
sociales (cités pour le personnel, installations et équipements sanitaires et médicaux,
écoles...)

Etudes pour la mise en place de toutes les procédures et de toutes les réglementations
nécessaires au bon fonctionnement d’une organisation industrielle, à son entretien, à sa
maintenance,

- Etudes, travaux, définition des procédures pour traiter tous les problèmes

d’environnement avec la plus grande attention, protection des verses à stériles en les
rendant inertes et inoffensives, protection et reconstitution de l’éco-système (aquifères,
végétation...) Toutes ces études et travaux seront réalisés en étroite concertation avec le
gouvernement de Guinée et en s'appuyant sur ses différents services concernés et en
informant les différentes ONG impliquées ou concernées. Ces études définiront les
travaux qui seront réalisés pour protéger l’environnement tout au long de l’exploitation
en tenant compte de la proximité de la zone appartenant au « Patrimoine Mondial de
l'Humanité » Ces études dégageront également le coût de ces travaux relatifs à la
protection de l’environnement et qui rentreront dans les coûts de production de
l'exploitation.

- Négociation et mise au point d’un ou des contrats avec la société chargée de financer,
construire et gérer les infrastructures ferroviaires et portuaires : définition des conditions
de transport de minerai de fer : nature et capacités des trains, fréquence et nombre, durée
des transports et capacités de chargement au port, durée des chargements.

Définition des conditions financières de transport et de chargement au port sur les
minéraliers : coût à la tonne.

= Rédaction d’un rapport bancable : ce rapport reprendra les résultats des études techniques et
financières prévues dans les différentes rubriques explicitées ci-dessus. Il présentera de
façon précise et détaillée, poste par poste, les coûts de production et les montants
d'investissement et montrera les comptes de résultats de la Société.

Cette étape sera achevée dans un délai de 24 à 36 mois à compter de l’achèvement de

_

WA
c—

Convention de concession minière { Entre la République de Guinée et Euronimba

——

l'étape 1!

[=

Au cours de cette étape seront intensifiés tous les efforts et les moyens pour sensibiliser de
i: façon de plus en plus forte et précise d’une part, les sidérurgistes acheteurs sur l'existence
L prochaine d’un important producteur de minerai de fer, d’autre part, tous les bailleurs de

fonds (institutions internationales, banques de développement, banques commerciales...)
, pour tenir compte de leurs suggestions dans le rapport bancable.

Le coût de cette étape 2 est estimé à 15 200 000 USS.

[==

ETAPE 3 : Mise en place du financement
LU Pour compléter les fonds propres mis en place par les actionnaires de la Société, soit en

capital, soit sous forme d’avance d’actionnaires et couvrir la totalité des investissements
nécessaires pour la mine, il sera fait appel à un financement extérieur en provenance soit
de banques de développement, soit de banques commerciales.

: Cette étape, qui aura largement été préparée par les présentations, la promotion du projet et
= les contacts établis au cours des étapes I et 2, aura pour but de finaliser des accords avec les
institutions financières approchées.

E Il est probable que ces négociations se dérouleront en liaison avec celles concernant le
financement des infrastructures ferroviaires et portuaires.

[

De façon très volontariste, il est prévu que cette étape 3 portant sur la mise en place du
il financement de la mine dure huit mois à compter de l’achèvement de l'étape 2.
Son coût est estimé à 3 000 000 USS.
bu
! ETAPE 4 Construction du projet et mise en place des équipements et des installations
b industrielles sur le site minier, telles que définies et arrêtées dans le rapport bancable.
l
L Ces importantes opérations feront largement appel, sous la responsabilité de la Société, à
: des sociétés sous-traitantes spécialisées dans les différentes tâches.
- Cette phase de construction, conduite en synchronisation avec la construction des
infrastructures ferroviaires et portuaires sera achevée dans un délai de deux à trois ans à
LU compter de l'achèvement de l'étape 3.
Le montant des investissements réalisés dans le cadre de cette construction ne peut être
défini à ce jour. Il est probable cependant qu'il se situera entre 300 et 400 millions de US$

! Il est prévu que la Société fasse appel à plusieurs sociétés d'ingéniérie et/ou d'études présentant de grandes
assurances de compétence et de professionnalisme. _

L
; M

Convention de concession minière f Entre la République de Guinée et Euronimba

V - LIMITES DE LA CONCESSION MINIERE
Voir carte jointe au 1/5000

La concession minière demandée englobe les gisements de Château, Pierre Richaud et
Sempéré de façon à pouvoir asseoir et justifier techniquement et économiquement sur le
long terme, une production compétitive de 20 Mt de minerai de fer par an sur des réserves
minières d’au moins 600 Mt.

L'investisseur, auteur de la présente demande de concession minière, reconnaît et accepte
que dans l’hypothèse où il n’aurait pas commencé des études et travaux portant sur les
gisements de Pierre Richaud, Chateau et Sempéré, visés par la présente demande, dans un
délai de 18 mois à compter de la date d’attribution de la concession minière, ladite
concession sera sans objet et l’investisseur renoncera à la concession.

Cette concession minière est constituée par deux polygones l’un ayant la forme d’un
rectangle, l’autre d’un trapèze. Ils sont tous les deux à l’extérieur de la zone appartenant au
Patrimoine Mondial de l'Humanité, compte tenu des rectifications apportées à ce dernier par
l’accord signé entre l'UNESCO et le Gouvernement de Guinée.

- Les coordonnées exprimées selon les coordonnées métriques locales sont:

Pour le rectangle Longitude Latitude
A 640 000 851400
B 642 810 851400
€ 642 810 849 685
D 640 000 849 685
685

La surface calculée est de 481 hectares.

Pour le trapèze
Longitude Latitude
E 640 735 849 685
F 642 290 849 685
G 642 290 848 492,5
H 641 440 848 492,5

Ces coordonnées géographiques exprimées en grade sont

Pour le rectangle Longitude Latitude

A 9,31870 8,53622

B 9,29030 8,53622

C 9,29030 8,52191

D 9,31870 8,52191

Pour le trapèze us
[es

[

Convention de concession minière

E 9,31136
F 9,29616
G 9,29616
H 9,30412

Entre la République de Guinée et Euronimba

8,52191
8,52191
8,50712
8,50712

Le moment venu, des travaux de bornage permettront de localiser et matérialiser ces points
sur le terrain et de leur donner une description de leur position géographique s’appuyant sur

des éléments physiques du terrain.

La localisation sur le terrain se réalisera en utilisant les moyens modernes du Global Position

System (GPS.).
|
Convention de concession minière Entre la République de Guinée et Euronimba

REPARTITION ACTUELLE DU CAPITAL DE EURONIMBA

NORMANDY LA SOURCE 30,25 %
BHPBILLITON 30,25 %
COMINOR 9,07 %
AMCL 19,98%
SUMITOMO 10,45%
Total 100 %

Il est prévu d’apporter très prochainement des modifications à cette répartition du capital en
vue d’arriver à une simplification de l’actionnariat de EURONIMBA.

00000

d\

-31-

ANNEXE 4

DESIGNATION DES ACTIONNAIRES
(à la constitution)

actions attribuées

DÉSIGNATION DES ACTIONNAIRES SIGNATURES

Nbre Numéros

-

Société EURONIMBA Ltd, immatriculée
‘dans l’île de Jersey et régie par la loi des
sociétés de Jersey, ayant son siège social à
Saint Helier, Jersey, POB 87, 18, Grenville
Street, représentée par Monsieur André
PAPON

Monsieur Alan Bewsher, né le 7 avril 1949
à Colne (Angleterre), Directeur de société,
PO Box 7122, Cloisters Square, Perth,
Western Australia, Australie

Monsieur Thomas Ignatius Borman, né le
25 mars 1967 à Potgietersrus (Afrique du
Sud), de nationalité sud-africaine,
économiste, ayant domicile au 77
Westwold way, Parkwood 2193,
Johannesburg, Afrique du Sud

Monsieur Thierry Kaïoun, né le 29
septembre 1960 à Neuilly sur Seine,
Directeur Général, c/o Newmont
LaSource, 42, avenue de la Grande Armée,

75017 Paris

Monsieur Dominique Delorme, né le 30
août 1951 à Dakar (Senégal), Directeur de
société, de nationalité française, ayant
domicile au 42, allée de la Pièce de Terre,

Chevry 2, 91190 Gif-sur-Y vette, France
Nombre total d'actions formant le capital

[es

[

L—

\ : 1

Convention de concession minièfe Entre la République de Saint et Euronimba
Lo" Lo”

CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE 5.1

PÉRIMÈTRE DE LA CONCESSION MINIÈRE

Les blocs constituant le périmètre de la concession minière sont délimités au
chapitre V limites de la concession minière de la demande de concession
minière annexée en annexe 3.2 à la convention.
[=

li Convention de concession minière { Entre la République de Guinée et Euronimba {
Le

| ‘ ! ‘

Ù CONVENTION DE CONCESSION MINIÈRE

| ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

L ANNEXE 26.2

=

|! DECRET D 97/153/PRG/SGG DU 15 JUILLET 1997

Lu ù

e

3 |
Convention de concession minière { Entre la République de Guinée et Euronimba

CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE 6.2

PROGRAMME DES ETUDES ET TRAVAUX

Le programme des études et travaux est décrit et défini au chapitre IV
Programme futur de travaux et études de la demande de concession minière
annexée en annexe 3.2 à la convention.
Convention de concession minière ‘ Entre la République de Guinée et Euronimba
‘

CONVENTION DE CONCESSION MINIÈRE !
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE 6.3 (b)

PLAN D’EXÉCUTION ET BUDGET DES DÉPENSES

Le plan d’exécution et le budget des dépenses est décrit et défini au chapitre
IV Programme futur de travaux et études de la demande de concession
minière annexée en annexe 3.2 à la convention.

Présidence de la République REPUBLIQUE DE GUINEL
—— Travail - Justice - Solidarité

-- Secrétariat Général du Gouvernement

r

DECRET D/97/ 153 /PRG/SGG du
PORTANT MODALITES D'APPLICATION DE LA TAXE SUR LA VALEUR
AJOUTEE AUX ENTREPRISES TITULAIRES DE TITRES MINIERS
ET DE PERMIS DE RECHERCHE MINIERE.

Le Président ce la République,

Vu la loi fondamentale;

Vu la loi L/95/035/CTRN du 30 juin 1995 portant création de la Taxe sur la Valeur

Ajoutée. °

Vu .la.loit/9$/036/CTRN du 30 juin 1995 portant Code Minier de la République de

Guinée et notamment ses articles 153 à 160;

Vu la loi L/95/009/AN du 28 décembre 1995 portant loi de finances pour 1996 et

notamment ses articles 13 à 61 portant dispositions relatives à l'application de la Taxe
sur la Valeur Ajoutée.

Vu  Jaloi L/96/024/AN du 4 décembre 1996 portant loi de finances rectificative pour 1996

et notammént ses articles 10à 13;

Vu le décret D/95/354/PRG/SGG du 28 décembre 1995 portant application de la Taxe sur

la Valeur Ajoutée.

i à" Le décret D/96/099/PRG/SGG du 10 juillet 1996 nommant les membres du
l

Gouvernement modifié par le décret D/97/013 du 14 février 1997;
DECRETE :

Article ] : Les substances minières exportées sont soumises à la Taxe sur la Valeur Ajoutée
au taux zéro.

Article 2 : Les titulaires de titrer miniers et leurs sous-traitants sont soumis et assujettis à la
Taxe sur la Valeur Ajoutée conformément aux articles 3 et 4 de ladoi 1/95/035/CTRN du 30
juin 1995 portant création de la Taxe sur la Valeur Ajoutée sous réserve des dispositions du
présent décret.

Article 3 : Les entreprises titulaires d'un permis de recherche dant l'activité est entièrement
consacrée à la recherche minière bénéficient d'une exonération de taxe sur la valeur ajoutée
pour l'importation des matériaux et pièces de rechange nécessaires au fonctionnement des
matériels et équipements professionnels à l'exception des matériaux de contruction et des
pièces de rechange automobile pendant toute la durée de la phase de recherche.
[-

Les biens visés doivent figurer sur une liste établie par arrêté conjoint du Ministre chargé des

E Ressources Naturelles et du Ministre chargé des Finances pour chaque entreprise concernée.
ni ° .

!: Article 4 : La Taxe sur la Valeur Ajoutée acquittée par les entreprises titulaires d'un permis
L de recherche ouvre droit à déduction dans les conditions prévues par les articles 29 à 32 de la
loi L/95/009/AN du 28 décembre 1995 portant loi de finances pour 1996 -
:. Ces entreprises sont considérées comme assujetties à la Taxe sur la Valeur Ajoutée et
& bénéficient du remboursement intégral de leur crédit de taxe si leur activité est entièrement

consacrée à la recherche minière.
‘ RS TEE EE

L Article 5 à Les ttulëires d'un pernis dè he et leurs sous-traitänis directs bénéficient du
régime de l'importation en‘admission temporaire pour les équipements, matériels, machines,
! 1 appareils, véhicules utilitaires de chantier, engins, groupes électrogènes dans les conditions
‘Ù fixées par l'article 154 du Code Minier.
|: Article 6 : Les biens importés apoartenant à la première catégorie visée à l'article 153 du
L: Zode Minier bénéficient d'une exonération de la taxe sur la valeur ajoutée due au cordon
ouanier.
Pour bénéficier de cette exonération, ces biens doivent être importés par des entreprises

! :, : n OS + D : p 5 :
titulaires d'une convention minière attachée à un permis d'exploitation ou à une concession

minière ou par leurs sous-traitants directs. :

os -
Article 7 : Seules les entreprises dont l'activité est assurée en totalité au profit des entreprises
titulaires d'une convention minière attachée à un permis d'exploitation où à une concession
[3 minière sont considérées comme des sous-traitants directs au sens des dispositions du présent
KL décret. . . ,
La réalisation, par un sous-traitant, d'opérations industrielles ou commerciales au profit
; d'autres entreprises que celles visées au présent article, a pour effet de lui faire perdre
LU définitivement sa qualité de sous-traitant direct

Article 8 : La condition d'existence de trois mois de crédit successifs et la limite du montant
des remboursements prévus par l'article 42 de la loi de finances pour 1996 ne seront pas

[Le

applicables aux entreprises titulaires de permis de recherche ou d'une convention minière
attachée à üñ pérmis d'exploitation où à une concession minière.  .

E demande de remboursement doit être déposée dans les quinze jours du mois suivant la

À constatation du crédit et les remboursements dus scront effectués dans un délai maximum de

{ 45 jours suivant la réception de la demande.

s +40 +

Article 9 : La Taxe sur la Valeur Ajoutée n'est pas considérée comme un droit, une taxe ou
une redevance de douane au sens des articles 156, 157.1 et 157.2 du Code Minier. {

DU

i é i à ï broge
Article 10: Le présent décret, qui prend effet à compter de la date de sa signature et al
toutes dispositions antérieures contraires, notamment l'article 24 du décret D/95/354/PRG du
1! 28 décembre 1995 portant application de la T.V.A. sera ervegistré et publié au Journal
— Officiel de la République de Guinée.

' a CR
_—-

\

Convention de concession minière ( Entre la République de Guinée et Faropimbe
! Lo"

CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE 29.1

RECOMMANDATIONS EMISES PAR LE COMITE DU PATRIMOINE MONDIAL
EN DECEMBRE 1993
COMITE DU PATRIMOINE MONDIAL

SITE DU PATRIMOINE MONDIAL DES
MONTS - NIMBA

MISSION DU SUIVI 15 - 30 - Mai 1993

UNESCO, CENTRE DU PATRIMOINE
MONDIAL 7, PLACE DE FONTENOY
PARIS
TT

Ÿ M

JUILLET 1993
el |
î

‘ SITE DU PATRIMOINE MONDIAL
MONTS. NIMBA

« MISSION DU SUIVI
15-30 MAI 1993

El

UNESCO CENTRE DU PATRIMOINE MONDIAL
P

Ü . 7, PLACE DE FONTENOY
 Ë ..  <. … PARIS
| JUILLET, 1993

10
Laëcouverts (Pierré Richaud, Sempéré, Grands Roûres, Château).

Lepuis 1986, le projet minier à évolué avec l'épuisement de la
| mine libérienne. Une société mixte (NIMCO) est créée en 1990

mavec la participation de la Guinée, du Libéria et les
. investisseurs privés.
L conpte tenu de la variété des xichesses écologiques des Monts
Nimba, le proiet minier a apporté d' importantes modifications
:: éans sa conception technique; ii s'agit notamment:

[-

- 1'implantation de la voie ferrée, la station de
concassage hors de la réserve;

- concentration des stéréles dans une seule vallée;

- mesures de protection du réseau hydraulique aval;

- participation active à la protection de la réserve;

- participation au schéma directeur du développement
régional.

;, Cet ensemble de mesures a Un coût: il est estimé à 10,5 millions
fs dollars. C'est le prix à payer pour faire une mine Propre:

à = :

Le projet minier s’insère ainsi dans un environnement naturel,
sociàl et culturel.

L 2. Etudes d'impact sur 1'établissement - NIMCO, 1990

pu point de vue de la mission:

LU pr'étude d'impact sur j'environnement de 1990 établi par le
B.C.E.O0.M. fournit une base sûre pour prendre les. décisions
: | _ concernant le site du patrimoine mondial et les impacts
ll prévisibles de l'exploitation minière. -

___ Des études d'impact plus spécifiques et plus détaillées seront
P nécessaires quand davantage de précisions techniques seront

disponibles concernant l'exploitation minière et notamment le
D transporteur.

du 10 juin 1991 entre le Gouvernement guinéen et la compagnie

L 1ÉE la coopération des ONG, la convention pour l'environnement
minière doit être renégociée afin de tenir compte des

L recommandations de la mission. |

3. La mission a noté avec satisfaction un accord entre le
| Gouvernement guinéen et 1e NIMCO concernant une dotation annuelle
= de 500,000 dollars Pour la conservation une fois que la mine

deviendra opérationnelle. La mission à indiqué que ceci en tant
que niveau de base devrait étre en dollars constants.

VIII. Recommandations

La mission pluridisciplinaire qui 2 séjourné aux Monts Nimba du .
15 au 30 -mai 1993 aûresse au Bureau du Comité . du patrimoine :
: mondial les recommandations suivantes à j'attention _du
gouvernement guinéen et du PNUD. M

La

9

L

se

1

11

À. Gouvernement guinen

1-Après exemen de la documentation mise à sa disposition et suite
aux visites effectuées sur le terrain, la mission constate qu’au
moment de l'inscription du site des Monts Nimba sur la Liste du
patrimoine mondial en 1981, les dégradations dues aux
prospections minières dans la partie septentrionale de la chaîne
sont déjà visibles. En conséquence, la mission recommande au
gouvernement d'accepter d'inclure dans le site du patrimoine
mondial toutes les parties de la zone septentrionale non
concernées par les activités minières (voir carte no....) et de
bien vouloir reformuler et transmettre au Bureau du Comité la
demande d’inscription du site.

2.Sur le plan institutionnel, la mission se félicite de la
création par le gouvernement du Projet pilote des Mts. Nimba dont
le rôle a été essentiel au cours des dernières années dans la
protection du site comme dans toutes les entreprises visant à
promouvoir des mesures en vue d'améliorer des conditions de vie
du monde rural environnant. Son rôle doit être plus important
encore dans la seconde phase de son activité pour poser les bases
d'un établissement public. Dans cet esprit, la mission
recommande la création, dans les meilleurs délais, d’un office
de protection des Mts. Nimba dirigé par un comité de gestion
interministériel et placé sous la tutelle directe du Président
de la République.

3. La mission se félicite également de la décision du
gouvernement de ratifier une convention environnement avec la
compagnie minière dans le but de minimiser les impacts négatifs
de la mine sur l'environnement, en particulier sur le site du
patrimoine mondial. À cet effet, elle recommande au Comité du
patrimoine mondial d'apporter son soutien au gouvernement dans
l'élaboration de cette convention et souhaite vivement que soient
associées le PNUD, le PNUE et d’autres agences internationales.
= —

3bis Que les ONG nationales et internationale soient associées
à tous les stades de la conception et du suivi environnement qui
sera signée par le gouvernement et la compagnie minière.

4. La mission recommande que la société minière NIMCO apporte son
soutien financier pour la promotion du développement rural
intégré du haut bassin du Cavally et pour la protection de

l'environnement en particulier dans le site du patrimoine
mondial.

5. Que l'étude d'impact détaillée soit réalisée en relation avec
l'étude d'ingénieur pour le projet minier pour que toutes les

"L\ conséquences sur l'environnement soient identifiées avant le

Î
li

démarrage du complexe minier et prise en considération. Cette
étude d'impact est.à la charge de la compagnie minière
conformément au code guinéen de l'environnement. >

"
r-

12

6. La mission admet que la partie septentrionale de la chaîne
refermant le Pierré-Richaud soit maintenue dans la zone minière
mais souhaite que cette partie soit laissée au moins
| temporairement dans son état actuel au nord du point longitude
: 1 64228 et Jlatitude 850301. On peut craindre en effet, qu’en
| l'absence d’études suffisantes, que l’abaissement de la crête à
! partir de ce point entraîne des conséquences fâcheuses sur le
L climat comme le recommande l'évaluation environnementale, 90.

7. Que tous les rejets de la mine soient dirigés et déposés dans

. la vallée du Zié qui devra être aménagée en conséquence avant le
L'' début de l’exploitation: barrages de retenue et bassins de
décantation. En particulier, aucun rejet ne devra être fait dans

il 1a mesure du possible sur le versant oriental pendant la phase
, de construction et la période d'exploitation.

8. La mission admet que la limite âu site du patrimoine dans la
région qui corresponde au passage du convoyeur est situé sur la
ligne de crête de la colline de Zougné. Toutefois, cette limite
pourrait étre modifiée en cas de nécessité technique pleinement
justifiée jusqu’à la limite de la zone dégradée.

9. Approuvant la stratégie de protection envisagée par le plan
de gestion de la réserve de la biosphère, la mission recommande
E que le comité national guinéen pour le :MAB s'attèle, dans les
— meilleurs délais, à la reformulation et la mise en oeuvre de ce

plan de gestion conformément aux précisions apportées aux limites
:, du patrimoine mondial, considéré comme aire centrale de la
L réserve de la biosphère de Mts. Nimba.

10. Que l'office de protection des Mts. Nimba s'attache à la
, réalisation de projets de démonstration de pratiques agricoles
nouvelles par un transfert, une valorisation et une application
de connaissances déjà acquises dans ces domaines dans d’autres
Ÿ régions, grâce à des opérations pilotes et de vulgarisation
menées avec la participation des paysans.

e 11. Que les villages limitrophes du site du patrimoine mondial,

! Âriacés dans des situations particulièrement critiques, et pour

L l'qui la réserve apparaît aujourd’hui comme une entrave, puissent
bénéficier en priorité et d'urgence de ces actions.

DL 12. Que des actions de développement intégré soient
particulièrement entreprises dans les domaines suivants:

L - intensification et diversification des productions agricoles

par l'introduction de techniques nouvelles et de variétés plus
performantes: cultures de bas-fonds, agro-foresterie, assolement,
amélioration de jachères, maraîchage, etc;

us
- amélioration de ia production et de la commercialisation des
! cultures de rente (café, palmier à huile...); .
- " ! 5 : A
- développement des productions animales: volailles, petit —
E bétail, race de bovins trypans tolérants, élevage de la faune
| h
Le

\

[5

Le

fl 13
| jauvage {tula code, productions fourragères, promotion de la
Disciculture);

L foresterie: reboisenent des pentes et gestion des ressources
Layéraulique des bassins versants, création de ressources en bois
de feu et bois d'oeuvre;

|

- àäm

J énagement des versants et lutte anti-érosive;

En valorisation et développement des produits traditionnels de
l'artisanat.
oi

13. Recommande au gouvernement guinéen de développer en priorité
‘dans la région du Nimba la compagne de pistes rurales en cours
Lin Guinée forestière pour le désenclavement des villages.
[,14° Rappelant l'esprit de la déclaration de Rio, eppréciant le
! document intitulé Agenda 21 comme document stratégique pour
réaliser les objectifs de la Déclaration de Rio, la mission

recommande que le gouvernement guinéen adopte la stratégie de
‘ |1/Agenda 21 et de la Convention sur la biodiversité comme cadre

L général stratégique d’un aménagement intégré des écosystèmes des
Mts. Nimba.

Lis. Programme des Nations Unies pour le Développement (PNUD)

15. Consciente:
J- de la valeur de la contribution du Projet pilote du
gouvernement pour, d'une part, dla création d'un processus
|, efficace à long terme de la conservation du site du Patrimoine
mondial et, d'autre part, poser les bases de la gestion
rationnelle des ressources naturelles nécessaires au
développement durable de la zone d'influence des Mts. Nimba,

W;- de l'importance de la participation du PNUD au financement du
L projet pilote, la mission multidisciplinaire recommande vivement

ra Programme des Nations Unies pour le Développement (PNUD):

d a) d'éviter l'interruption du Projet pilote qui, en absence de
toute autre structure susceptible d'assurer la protection de la
. Réserve, serait très préjudiciable au maintien en équilibre des

N ! milieux naturels et humains du Nimba et aux perspectives d'essor

Ag économique réel de la région.

il b) de poursuivre les efforts qu'il a déjà entrepris en facilitant
le démarrage de la phase étendue du Projet pilote des Mts. Nimba

c) que les activités du Projet pilote à entreprendre avec
l'UNESCO et la collaboration d'autres agences internationales
— (FAO, PNUE, etc...) soient orientées en priorité vers:

|| - la création de l'Etablissement public à vocation d'office
= interministériel de protection de l'environnement, de
conservation et de gestion des ressources naturelles (aspects
institutionnels et pratique) en initiant des liens internationaux

+ “
=
ei
14
!
L légaux (Centre äu Patrimoine mondial, organisations

internationales et ONG);

‘, - l'analyse de l'impact environnemental et humain du projet
— d'exploitation du minéral de fer;

- la création d'une ferme de démonstration;

=
- le développement rural intégré de la zone d'influence des Mts.
Nimba en considérant en premier lieu les besoins des populations
riveraines du site du patrimoine mondial;

- l'éducation et la sensibilisation de la population en associant
particulièrement les femmes et les enfants;

- - la participation des autorités locales et d'autres acteurs du
L: développement régional.

Nimba, le 27 mai 1993

L—

E
Convention de concession minière ‘ Entre la République de Guinée et Euronimba
Î

}
CONVENTION DE CONCESSION MINIÈRE
ENTRE LA RÉPUBLIQUE DE GUINÉE ET EURONIMBA LTD

ANNEXE 42.2

TRADUCTION EN LANGUE ANGLAISE DE LA CONVENTION
